  8:19-cv-00560-LSC-SMB Doc # 43 Filed: 06/17/20 Page 1 of 3 - Page ID # 130



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


LMMC, LLC, and LMMC HOLDINGS, LLC,


                       Plaintiffs,                                    8:19CV560


        vs.
                                                                       ORDER
GABRIEL M. SULLIVAN, MONI SULLIVAN,
DR. DARIN JACKSON, LIMITLESS
OPTIONS, LLC, and INFINITE OPTIONS,
LLC,


                       Defendants.




       On February 20, 2020, Attorney Michael Mullen (“Mr. Mullen”) moved to withdraw as
counsel for Defendants Infinite Options, LLC (“Infinite”), Limitless Options, LLC (“Limitless”),
Gabriel Sullivan, and Moni Sullivan. (Filing No. 26.) Because Defendants Infinite and Limitless
cannot litigate in this forum without representation by licensed counsel, the Court denied Mr.
Mullen’s motion without prejudice to reassertion and gave Infinite and Limitless until March 23,
2020 to obtain substitute counsel. (Filing No. 27.) See Rowland v. California Men’s Colony, Unit
II Men’s Advisory Council, 506 U.S. 194, 202 (1993) (“[A] corporation may appear in the federal
courts only through licensed counsel.”). The order provided that if Infinite and Limitless did not
have substitute counsel enter an appearance by that date, Mr. Mullen could renew his motion to
withdraw.

       On March 23, 2020, Mr. Mullen renewed his request to withdraw as counsel. (Filing No.
29.) That day, the Court received correspondence from Gabriel Sullivan, purportedly on behalf of
all Defendants, stating Defendants were unable to secure funds to obtain counsel. (Filing No. 30.)
On March 24, 2020, the Court set Mr. Mullen’s renewed motion for evidentiary hearing. (Filing
    8:19-cv-00560-LSC-SMB Doc # 43 Filed: 06/17/20 Page 2 of 3 - Page ID # 131



No. 31.) The order setting the evidentiary hearing provided Infinite and Limitless could appear
through a corporate representative.

        An evidentiary hearing on Mr. Mullen’s motion was held on June 17, 2020.1 Mr. Mullen
appeared on behalf of Defendants Infinite, Limitless, Gabriel Sullivan, and Moni Sullivan.
Gabriel Sullivan also appeared on his own behalf. Thomas Dahlk and Daniel Bruce appeared on
behalf of Plaintiffs. Jeffrey Nix appeared on behalf of Defendant Dr. Darin Jackson. Gabriel
Sullivan advised he had no objection to Mr. Mullen’s request to withdraw as counsel.

        Having heard the matter, Mr. Mullen’s motion to withdraw is granted. Gabriel Sullivan
and Moni Sullivan are advised that they are now proceeding pro se, that is, without the assistance
of counsel, in this case. Infinite and Limitless are advised that because corporate parties cannot
represent themselves, failure to obtain substitute counsel may result in the entry of a default
judgment. See Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 857 (8th Cir. 1996).

        Accordingly,

        IT IS ORDERED:

        1.      Mr. Mullen’s Motion for Leave to Withdraw (Filing No. 29) is granted. Mr. Mullen
                shall file a notice of withdrawal and serve the withdrawal upon Defendants. Mr.
                Mullen shall thereafter file a certificate of service setting out the addresses to which
                the notice of withdrawal was sent. Once the notice of withdrawal and certificate of
                service are filed, the Clerk of Court shall terminate Mr. Mullen as counsel of record
                and terminate future notices to him in this action.

        2.      Gabriel Sullivan and Moni Sullivan are now proceeding pro se, that is, without the
                assistance of counsel. Gabriel and Moni Sullivan shall each notify the Clerk of the
                Court of his/her current address, telephone number and, if desired, email address,
                within five (5) business days of being served with this Order. Gabriel and Moni
                Sullivan are advised that they may obtain counsel at any time. However, until such
                time as substitute counsel enters a written appearance, they must comply with all orders

1
 The evidentiary hearing, originally scheduled for May 15, 2020, was continued to June 17, 2020 due to General
Order No. 2020-08 IN RE CONTINUANCES DUE TO NOVEL CORONAVIRUS AND COVID-19 DISEASE
which prohibited in-court hearings.

                                                      2
8:19-cv-00560-LSC-SMB Doc # 43 Filed: 06/17/20 Page 3 of 3 - Page ID # 132



          of this Court, the Federal Rules of Civil Procedure, and the Local Rules of Practice.
          Failure to comply could result in sanctions.

   3.     The deadline to answer or otherwise respond to the Complaint for the Sullivans,
          Infinite, and Limitless is July 1, 2020.

   4.     The parties shall confer and submit the Federal Rule of Civil Procedure Rule 26(f)
          report by July 1, 2020.

   Dated this 17th day of June, 2020.

                                                 BY THE COURT:
                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge




                                             3
